Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 1-24 of this application is patentably indistinct from claim 1-3,6-10,14,15,21,27,28 of Application No. 14860378. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1,2,14,15 are obvious over Claim 1 of Application No. 14860378
Claim 3 are obvious over Claim 1 of Application No. 14860378
Claim 4,16 are obvious over Claim 3 of Application No. 14860378
Claim 5,17 are obvious over Claim 6 of Application No. 14860378
Claim 6,18 are obvious over Claim 8 of Application No. 14860378
Claim 7,19 are obvious over Claim 9 of Application No. 14860378
Claim 8 are obvious over Claim 10 of Application No. 14860378
Claim 9,20,21 are obvious over Claim 30 of Application No. 14860378
Claim 10 are obvious over Claim 14 of Application No. 14860378
Claim 11 are obvious over Claim 15 of Application No. 14860378
Claim 12,23 are obvious over Claim 21 of Application No. 14860378

Claim 22 are obvious over Claim 28 of Application No. 14860378
Claim 24 are obvious over Claim 7 of Application No. 14860378
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-3,5-12,14,15,17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20140009723) in view of Nick et al (US 20130148376).
Regarding Claim 1,
	Cho et al discloses (Fig. 1) a light emitting element  (600)which emits a first light (the light that reaches CD), and  5a light conversion layer (CD) that converts the first light into a second light (light that leaves CD) which comprises a red light component [0102], and emits the 
Cho et al does not disclose  wherein the red light component has a peak wavelength of greater than or equal to about 620 nm, and wherein the scatterer is present in an amount of less than or equal to about 10 wt% based on the total weight of the light conversion layer.  
Nick et al discloses wherein the red light component has a peak wavelength of greater than or equal to about 620 nm [0098], and wherein the scatterer is present in an amount of less than or equal to about 10 wt% [0061] based on the total weight of the light conversion layer.  
It would have been obvious to one of ordinary skill in the art to modify Cho et al to include Nick et al’s red light component has a peak wavelength of greater than or equal to about 620 nm motivated by the desire to emit wavelength characteristics of a red light, and wherein the scatterer is present in an amount of less than or equal to about 10 wt% based on the total weight of the light conversion layer motivated by the desire to promote outcoupling of emitted light [0061].
Regarding Claim 2,
In addition to Cho et al and Nick et al, Cho et al discloses (Fig. 1) wherein the display device displays a color region having a red apex in a region of 0.65<Cx<0.69 and 0.29<Cy<0.33 in color coordinates.  (performance limitations in a device claim; it is obvious to adjust results effective variables to achieved desired purity of red).
20 Regarding Claim 3,

5 Regarding Claim 5,17,
In addition to Cho et al and Nick et al, Nick et al discloses ([0061]) wherein the scatterer comprises at least one of ZnO, A1203 and ZrO.  
Regarding Claim 6,18,
In addition to Cho et al and Nick et al, Cho et al discloses (Fig. 1) wherein the display device displays a color region of equal to or greater than about 80 % of a digital cinema 1oinitiative (DCI) standard (it is obvious. The higher the digital cinema initiative standard the higher the reproduction of color in the display).
Regarding Claim 7,19,
In addition to Cho et al and Nick et al, Nick et al discloses wherein the quantum dot material comprises CdS, CdSe, CdTe, ZnS, ZnSe, ZnTe, HgS, HgSe, HgTe, CdSeS, CdSeTe, CdSTe, ZnSeS, ZnSeTe, ZnSTe, HgSeS, HgSeTe, HgSTe, CdZnS, 15CdZnSe, CdZnTe, CdHgS, CdHgSe, CdHgTe, HgZnS, HgZnSe, HgZnTe, CdZnSeS, CdZnSeTe, CdZnSTe, CdHgSeS, CdHgSeTe, CdHgSTe, HgZnSeS, HgZnSeTe, HgZnSTe, GaN, GaP, GaAs, AIN, AIP, AIA s, InN, InP, InZnP, InAs, GaNP, GaNAs, GaPAs, AINP, AINAs, AIPAs, InNP, InNAs, InPAs, GaAINP, GaAINAs, GaAIPAs, GaInNP, GaInNAs, GaInPAs, InAINP, InAINAs, InAIPAs, 20SbTe, or a combination thereof.  [0070]
Regarding Claim 8,
In addition to Cho et al and Nick et al, Nick et al discloses wherein the quantum dot material comprises: a core comprising InP or InZnP; and a coating comprising ZnSe, ZnS, or a combination thereof.  [0070]
Regarding Claim 9,20,
In addition to Cho et al and Nick et al, Cho et al discloses (Fig. 1) a plurality of color filters, wherein the plurality of color filters comprise a green color filter, a red color filter, a blue color filter, or a combination thereof.  [0016]
10 Regarding Claim 10,21,
In addition to Cho et al and Nick et al, Nick et al discloses wherein the red light component of the second light has a difference of a full width at half maximum (FWHM) of less than or equal to about 2 nm between before and after the second light passes through the red color filter,. [0095]
15 Regarding Claim 11,22,
In addition to Cho et al and Nick et al, Cho et al discloses (Fig. 1) herein the light conversion layer does not include an organic photoluminescent compound. 
Regarding Claim 12,23,
In addition to Cho et al and Nick et al, Cho et al discloses (Fig. 1) wherein the light emitting element emits a blue light [0063], and the light conversion layer (CD) comprises a film separately 20formed from the light emitting element (600).  
5 Regarding Claim 14,
	Cho et al discloses (Fig. 1) a light emitting element (600) which emits a first light (light going into CD), and a light conversion layer (CD) that converts the first light into a second light which comprises a green light component, and emits the second light, and the light conversion layer comprises a resin, a quantum dot material, and a 10scatterer [0103], wherein the quantum 
Cho et al does not disclose wherein the green light component has a peak wavelength of about 518 nm to about 550 nm  and a full width at half maximum (FWHM) of less than 15about 90 nm, and wherein the scatterer is present in an amount of less than or equal to about 10 wt% based on the total weight of the light conversion layer.  
Nick et al discloses wherein the green light component has a peak wavelength of about 518 nm to about 550 nm [0099] and a full width at half maximum (FWHM) of less than 15about 90 nm [0100], and wherein the scatterer is present in an amount of less than or equal to about 10 wt% [0061] based on the total weight of the light conversion layer.  
It would have been obvious to one of ordinary skill in the art to modify Cho et al to include Nick et al’s green light component has a peak wavelength of about 518 nm to about 550 nm [0099] and a full width at half maximum (FWHM) of less than 15about 90 nm [0100], and wherein the scatterer is present in an amount of less than or equal to about 10 wt% [0061] based on the total weight of the light conversion layer motivated by the desire to promote outcoupling of emitted light [0061].
Regarding Claim 15,
In addition to Cho et al and Nick et al, Cho et al discloses (Fig. 1) wherein the display device displays a color region having a green apex in a region of 0.17<Cx<0.31 and 0.61<Cy<0.70 in the color coordinates. (performance limitations in a device claim; it is obvious to adjust results effective variables to achieved desired purity of red).


Claim 4,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20140009723) and of Nick et al (US 20130148376) in view of Pan et al (US 20130063023)
Regarding Claim 4,16,
Cho et al and Nick et al discloses everything as disclosed above.
Cho et al and Nick et al do not disclose the quantum dot material is present in an amount of less than or equal to about 5 wt% based on the total weight of the light conversion layer.  
Pan et al discloses the quantum dot material is present in an amount of less than or equal to about 5 wt% based on the total weight of the light conversion layer. (see Claim 28 on page 34)
It would have been obvious to one of ordinary skill in the art to modify Cho et al and Nick et al to include Pan et al’s  quantum dot material is present in an amount of less than or equal to about 5 wt% based on the total weight of the light conversion layer motivated by the desire to to allow an efficient Forster energy transfer between the organic emitter and the at least one quantum dot [0183].
Claim 13,24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 20140009723) and of Nick et al (US 20130148376) in view of Gillies et al (US 20080246017)
Regarding Claim 13,24,
Cho et al and Nick et al discloses everything as disclosed above.

Gillies et al discloses wherein the light conversion layer emits a a white light which comprises the second light, and a color temperature of the white light is in a range from about 5900 K to about 14,000 K. ( [0096] discloses overlapping ranges greater than 7000l)
It would have been obvious to one of ordinary skill in the art to modify Cho et al and Nick et al to include Gillies et al’s white light temperature range motivated by the desire to create a “cool: emitting white light [0096].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579.  The examiner can normally be reached on 9AM-5PM PST Monday, Tuesday and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LUCY P CHIEN/Primary Examiner, Art Unit 2871